DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Allowable Subject Matter
2.	Claims 1-23 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
 	The prior art teaches providing a plurality of zones that define a field sensed by a time-of-flight sensor and determining the presence of a mirror or a window by comparing data corresponding to at least two zones of the plurality of zones. However, the prior art fails to disclose the specific combination of limitations as follows:
4. 	Regarding claim 1, the prior art does not teach or fairly suggest “…analyzing each zone of the plurality of zones within the focal sector to identify a first prospective focal object and to identify a second prospective focal object; determining a size of the first prospective focal object in the field of view and determining a size of the second prospective focal object in the field of view; selecting a final focal object from the first prospective focal object and the second prospective focal object by comparing the size of the first prospective focal object with the size of the second prospective focal object; and focusing a lens of a camera depending on the final focal object…” and used in combination with all of the other limitations of claim 1.

5. 	Claims 2-14 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

6. 	Regarding claim 15, the prior art does not teach or fairly suggest “…analyze each zone of the plurality of zones within the focal sector to identify a first prospective focal object and to identify a second prospective focal object, determine a size of the first prospective focal object and determine a size of the second prospective focal object, and select a final focal object from the first prospective focal object and the second prospective focal object by comparing the size of the first prospective focal object with the size of the second prospective focal object, the final focal object being located at a final-focal-object distance from the Time of Flight system; and ST-2o-SCL-o644USol -39-a lens focus system configured to focus a lens of a camera depending on the final focal object…” and used in combination with all of the other limitations of claim 15.

7. 	Claims 16-18 depend on allowable claim 15. Therefore, the dependent claims are also held allowable.

8. 	Regarding claim 19, the prior art does not teach or fairly suggest “…analyzing each zone of the plurality of zones within the focal sector to identify a first prospective focal object and identify a second prospective focal object; determining a size of the first prospective focal object by analyzing a photon count for each zone of the plurality of zones to count each zone of the plurality of zones that captures an object within a threshold distance of the first prospective focal object; determining a size of the second prospective focal object by analyzing the photon count ST-2o-SCL-o644USol -40-for each zone of the plurality of zones to count each zone of the plurality of zones that captures an object within the threshold distance of the second prospective focal object; selecting a final focal object from the first prospective focal object and the second prospective focal object by comparing the size of the first prospective focal object with the size of the second prospective focal object, the final focal object being located at a final-focal-object distance from the Time of Flight system; and focusing a lens of a camera depending on the final-focal-object distance…” and used in combination with all of the other limitations of claim 19.

9. 	Claims 20-23 depend on allowable claim 19. Therefore, the dependent claims are also held allowable.
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	WO 2022/002974A1 discloses a processing circuitry configured to determine a presence of a mirror or window in a path from the time-of-flight sensor to the target based on one or more peaks in data corresponding to the sensed radiation reflected from each of the plurality of zones.
 	Mcleod et al. (US-PGPUB 2022/0187431) discloses a photon-count histogram can be used to detect objects in an environment. The objects may be reflected in the histogram by peaks in the photon count of the photon-count histogram.
 	Yeh et al. (US-PGPUB 2022/0136817) discloses obtaining calibrated electrical signals by comparing the size of multiple regions of interest and analyzing their overlapped region. 
 	Yang et al. (US-PGPUB 2018/0089848) discloses a processor is configured to verify the at least one image comprises a true representation of an expected object by: comparing the distance determinations against an expected object distance profile; and comparing the at least one image against at least one expected object image.
 	Takeuchi et al. (US-PGPUB 2012/0274785) discloses tracking a target object by using an overlap of a multiple of searching windows. 


Contact Information
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/05/2022